In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated July 30, 1991, which rejected the proposed judgment submitted by the plaintiff and dismissed its complaint as abandoned.
*505Ordered that the judgment is affirmed, without costs or disbursements.
The court did not improvidently exercise its discretion in refusing to sign the proposed judgment submitted by the plaintiff and dismissing the complaint pursuant to 22 NYCRR 202.48 as the plaintiff did not demonstrate “good cause” for its delay (see, York v General Elec. Co., 170 AD2d 322; Tuller v Tuller, 162 AD2d 801). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.